Title: From John Adams to William Lee, 23 August 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Amsterdam Aug. 23. 1780
     
     I have just now received yours of 20. Please to Send the Packet along here to me, chez Mr. Henry Schorn Amsterdam by the first Post.
     There are opportunities enough here by which I shall put Ama. on her guard against the plan, you mention.
     The Plan of dividing, which they have been constantly pursuing these 15 years, has Succeeded most admirably. It has succeeded So far as to divide all mankind decisively from them excepting Holland and Lisbon, and these keep aloof because they dare not come near. These however are unable to do more than they do. One lends money the other affords a harbour. But it is our Negligence that We dont take away the Money from the former.
     Pray, have you heard, that Denmark has made St. Thomas’s, a free Port?
     I have the Honour to be with most respectful Compliments to the Family and all Frnds, &c.
    